Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisa Lipert, Ph.D. on 04/2/2022.

The application has been amended as follows: 

Listing of Claims:
1-161.	(Canceled) 
162.	(Previously Presented) A composition comprising a non-naturally occurring
a LX1X2LF (SEQ ID NO: 217) motif, wherein X1 is E, I, M, or V and X2 is C; 
at least six cysteine amino acid residues, wherein
a first cysteine amino acid residue of the at least six cysteine amino acid residues is positioned 25 residues N-terminal of X2;
a second cysteine amino acid residue of the at least six cysteine amino acid residues is positioned 24 residues N-terminal of X2;
a third cysteine amino acid residue of the at least six cysteine amino acid residues is positioned 17 residues N-terminal of X2;
a fourth cysteine amino acid residue of the at least six cysteine amino acid residues is positioned 16 residues N-terminal of X2;
a fifth cysteine amino acid residue of the at least six cysteine amino acid residues corresponds to X2; and 
a sixth cysteine amino acid residue of the at least six cysteine amino acid residues is positioned 3 residues C-terminal of X2; and 
two or more disulfide bridges formed between the at least six cysteine amino acid residues.
163-164.	(Canceled) 
165.	(Previously Presented) The composition of claim 162, wherein the TEAD-binding peptide is a knotted peptide. 
166.	(Previously Presented) The composition of claim 162, wherein the X1X2 in the LX1X2LF (SEQ ID NO: 217) motif is selected from the group consisting of IC, EC, MC, and VC.
167.	(Previously Presented) The composition of claim 162, wherein the TEAD-binding peptide has an amino acid sequence length of 20 to 55 amino acid residues. 
168.	(Currently Amended) The composition of claim 162, wherein the TEAD-binding peptide comprises a sequence any one of SEQ ID NO: 51, SEQ ID NO: 9, SEQ ID NO: 43, SEQ ID NO: 1, SEQ ID NO: 52, SEQ ID NO: 10, SEQ ID NO: 53, or SEQ ID NO: 11.
169. 	(Previously Presented) The composition of claim 162, wherein the TEAD-binding peptide has a KD of less than 40 nM for binding to a TEAD. 
170.	(Previously Presented) The composition of claim 162, further comprising a pharmaceutically acceptable carrier.
171.	(Withdrawn – Previously Presented) A composition comprising: 
i) a transcriptional enhanced associate domain (TEAD)-binding peptide, wherein the TEAD-binding peptide comprises: a LX1X2LF (SEQ ID NO: 217) motif, wherein X1 is E, I, M, or V and X2 is C; at least six cysteine amino acid residues, wherein
a first cysteine amino acid residue of the at least six cysteine amino acid residues is positioned 25 residues N-terminal of X2;
a second cysteine amino acid residue of the at least six cysteine amino acid residues is positioned 24 residues N-terminal of X2;
a third cysteine amino acid residue of the at least six cysteine amino acid residues is positioned 17 residues N-terminal of X2;
a fourth cysteine amino acid residue of the at least six cysteine amino acid residues is positioned 16 residues N-terminal of X2;
a fifth cysteine amino acid residue of the at least six cysteine amino acid residues corresponds to X2; and 
a sixth cysteine amino acid residue of the at least six cysteine amino acid residues is positioned 3 residues C-terminal of X2; and 
two or more disulfide bridges formed between the at least six cysteine amino acid residues, and 
ii) a cell-penetrating moiety,
wherein the TEAD-binding peptide is fused to or conjugated to the cell-penetrating moiety. 
172-173.	(Canceled) 
174.	(Withdrawn) The composition of claim 171, wherein the TEAD-binding peptide is a knotted peptide. 
175.	(Withdrawn – Previously Presented) The composition of claim 171, wherein the X1X2 in the LX1X2LF (SEQ ID NO: 217) motif is selected from the group consisting of IC, EC, MC, VC.
176.	(Withdrawn) The composition of claim 171, wherein the TEAD-binding peptide has an amino acid sequence length of 20 to 55 amino acid residues. 
177. 	(Withdrawn – Currently Amended) The composition of claim 171, wherein the TEAD-binding peptide comprises a sequence any one of SEQ ID NO: 51, SEQ ID NO: 9, SEQ ID NO: 43, SEQ ID NO: 1, SEQ ID NO: 52, SEQ ID NO: 10, SEQ ID NO: 53, or SEQ ID NO: 11. 
178.	(Withdrawn) The composition of claim 171, wherein the cell penetrating moiety is selected from the group consisting of polycations, polyorganic acids, endosomal releasing polymers, poly(2-propylacrylic acid), poly(2-ethylacrylic acid), Tat peptide, Arg patch, a knotted peptide, CysTAT, S19-TAT, R8, pAntp, Pas-TAT, Pas-R8, Pas-FHV, Pas-pAntP, F2R4 (SEQ ID NO: 152), B55, aurin, IMT-P8, BR2, OMOTAG1, OMOTAG2, pVEC, SynB3, DPV1047, C105Y, Transpotan, MTS, hLF, PFVYLI, DRI-TAT, cFΦR4, myristate, yBBR, maurocalcin, imperatoxin, hadrucalcin, hemicalcin, opicalcin-1, opicalcin-2, midkine (62-104), MCoTI-II, and chlorotoxin, 
179.	(Withdrawn – Currently Amended) The composition of claim 171, wherein the cell penetrating moiety is a cell penetrating peptide having at least 90% sequence identity with any sequence of SEQ ID NO: 143 – SEQ ID NO: 176, SEQ ID NO: 280, SEQ ID NO: 281, SEQ ID NO: 286, or SEQ ID NO: 287
180. 	(Withdrawn) The composition of claim 171, wherein the TEAD-binding peptide fused to the cell-penetrating moiety is a fusion peptide. 
181.	(Withdrawn – Currently Amended) The composition of claim 180, wherein the fusion peptide comprises a sequence any one of SEQ ID NO: 222, SEQ ID NO: 85, SEQ ID NO: 231, SEQ ID NO: 94, SEQ ID NO: 232, SEQ ID NO: 95, SEQ ID NO: 256, SEQ ID NO: 119, SEQ ID NO: 257, SEQ ID NO: 120, SEQ ID NO: 258, SEQ ID NO: 121, SEQ ID NO: 259, SEQ ID NO: 122, SEQ ID NO: 260, SEQ ID NO: 123, SEQ ID NO: 261, or SEQ ID NO: 124
182.	(Withdrawn – Previously Presented) A composition comprising: 
i) a transcriptional enhanced associate domain (TEAD)-binding peptide, wherein the TEAD-binding peptide comprises: a LX1X2LF (SEQ ID NO: 217) motif, wherein X1 is E, I, M, or V and X2 is C; at least six cysteine amino acid residues, wherein
a first cysteine amino acid residue of the at least six cysteine amino acid residues is positioned 25 residues N-terminal of X2;
a second cysteine amino acid residue of the at least six cysteine amino acid residues is positioned 24 residues N-terminal of X2;
a third cysteine amino acid residue of the at least six cysteine amino acid residues is positioned 17 residues N-terminal of X2;
a fourth cysteine amino acid residue of the at least six cysteine amino acid residues is positioned 16 residues N-terminal of X2;
a fifth cysteine amino acid residue of the at least six cysteine amino acid residues corresponds to X2; and 
a sixth cysteine amino acid residue of the at least six cysteine amino acid residues is positioned 3 residues C-terminal of X2; and 
two or more disulfide bridges formed between the at least six cysteine amino acid residues, and
ii) a nuclear localization signal,
wherein the TEAD-binding peptide is fused to or conjugated to the nuclear localization signal peptide. 
183.	(Withdrawn) The composition of claim 182, wherein the nuclear localization signal peptide has at least 90% sequence identity with any sequence of SEQ ID NO: 195 – SEQ ID NO: 202 or SEQ ID NO: 288.
184.	(Withdrawn) The composition of claim 171, further comprising a pharmaceutically acceptable carrier.
185.	(Withdrawn) The composition of claim 182, further comprising a pharmaceutically acceptable carrier.
186.	 (Withdrawn – Previously Presented) A method of treating a subject having a condition with a dysregulated HIPPO signaling pathway, the method comprising:
administering to the subject a composition comprising a transcriptional enhanced associate domain (TEAD)-binding peptide, wherein the TEAD-binding peptide comprises: a LX1X2LF (SEQ ID NO: 217) motif, wherein X1 is E, I, M, or V and X2 is C; at least six cysteine amino acid residues, wherein
a first cysteine amino acid residue of the at least six cysteine amino acid residues is positioned 25 residues N-terminal of X2;
a second cysteine amino acid residue of the at least six cysteine amino acid residues is positioned 24 residues N-terminal of X2;
a third cysteine amino acid residue of the at least six cysteine amino acid residues is positioned 17 residues N-terminal of X2;
a fourth cysteine amino acid residue of the at least six cysteine amino acid residues is positioned 16 residues N-terminal of X2;
a fifth cysteine amino acid residue of the at least six cysteine amino acid residues corresponds to X2; and 
a sixth cysteine amino acid residue of the at least six cysteine amino acid residues is positioned 3 residues C-terminal of X2; and 
two or more disulfide bridges formed between the at least six cysteine amino acid residues;
thereby treating the subject. 
187.	(Withdrawn) The method of claim 186, further comprising delivering the TEAD-binding peptide into a cell of the subject.
188.	(Canceled)
189.	(Withdrawn – Previously Presented) The method of claim 186, wherein the TEAD-binding peptide binds to a TEAD with a KD of less than 40 nM. 
190. 	(Withdrawn – Previously Presented) The method of claim 186, further comprising inhibiting yes-associated protein (YAP) binding to TEAD and tafazzin (TAZ) binding to the TEAD by the binding of the TEAD-binding peptide to the TEAD.
191.	(Withdrawn) The method of claim 186, further comprising inhibiting an oncogene in a HIPPO signaling pathway.
192.	(Withdrawn – Previously Presented) The method of claim 186, wherein the condition with a dysregulated HIPPO pathway is a tumor. 
193.	(Withdrawn – Previously Presented) The method of claim 186, wherein the condition with a dysregulated HIPPO pathway is lung cancer, breast cancer, liver cancer, kidney cancer, colon cancer, stomach cancer, osteosarcoma, brain cancer, leukemia, prostate cancer, or melanoma.
194.	 (Canceled) 
195. 	(Withdrawn – Previously Presented) The method of claim 186, wherein the X1X2 in the LX1X2LF (SEQ ID NO: 217) motif is selected from the group consisting of IC, EC, MC, and VC.
196.	(Withdrawn) The method of claim 186, wherein the TEAD-binding peptide has an amino acid sequence length of 20 to 55 amino acid residues. 
197.	(Withdrawn – Currently Amended) The method of claim 186, wherein the non-naturally occurring TEAD-binding peptide comprises a sequence any one of SEQ ID NO: 51, SEQ ID NO: 9, SEQ ID NO: 43, SEQ ID NO: 1, SEQ ID NO: 52, SEQ ID NO: 10, SEQ ID NO: 53, or SEQ ID NO: 11.  
198.	 (Withdrawn) The method of claim 186, wherein the TEAD-binding peptide is fused to or conjugated to a cell-penetrating moiety.
199. 	 (Withdrawn – Currently Amended) The method of claim 198, wherein the cell penetrating moiety is a cell penetrating peptide having at least 90% sequence identity with any sequence of SEQ ID NO: 143– SEQ ID NO: 176 or SEQ ID NO: 280, SEQ ID NO: 281, SEQ ID NO: 286, or SEQ ID NO: 287
200.	 (Canceled) 
201.	(Withdrawn – Currently Amended) The method of claim 186, wherein the TEAD-binding peptide is a fusion peptide further comprising a cell-penetrating peptide, and wherein the fusion peptide comprises a sequence any one of SEQ ID NO: 222, SEQ ID NO: 85, SEQ ID NO: 231, SEQ ID NO: 94, SEQ ID NO: 232, SEQ ID NO: 95, SEQ ID NO: 256, SEQ ID NO: 119, SEQ ID NO: 257, SEQ ID NO: 120, SEQ ID NO: 258, SEQ ID NO: 121, SEQ ID NO: 259, SEQ ID NO: 122, SEQ ID NO: 260, SEQ ID NO: 123, SEQ ID NO: 261, or SEQ ID NO: 124
202.	(Previously Presented) The composition of claim 162, wherein X1 is I and X2 is C.
203.	(Previously Presented) The composition of claim 162, wherein the TEAD-binding peptide comprises MLICLF (SEQ ID NO: 221).
204.	(Previously Presented) The composition of claim 162, wherein the TEAD-binding peptide comprises an E or a D amino acid residue positioned toward the N-terminus of the peptide relative to the LX1X2LF. 
205.	(Previously Presented) The composition of claim 162, wherein the TEAD-binding peptide comprises an E or a D amino acid residue positioned toward the N-terminus of the peptide relative to the LX1X2LF motif and separated from the LX1X2LF motif by 8 amino acid residues.
206.	(Previously Presented) The composition of claim 162, wherein the TEAD-binding peptide comprises: 
a G or Q amino acid residue positioned toward the N-terminus of the peptide relative to the LX1X2LF motif and separated from the LX1X2LF motif by 18 amino acid residues;
a Y or I amino acid residue positioned toward the N-terminus of the peptide relative to the LX1X2LF motif and separated from the LX1X2LF motif by 10 amino acid residues;
an E or a D amino acid residue positioned toward the N-terminus of the peptide relative to the LX1X2LF motif and separated from the LX1X2LF motif by 8 amino acid residues;
a G or K amino acid residue positioned toward the N-terminus of the peptide relative to the LX1X2LF motif and separated from the LX1X2LF motif by 5 amino acid residues; and
a P or W amino acid residue positioned toward the C-terminus of the peptide relative to the LX1X2LF motif and separated from the LX1X2LF motif by 1 amino acid residue.
207.	(Currently Amended) The composition of claim 162, wherein the first cysteine amino acid residue is positioned at residue 11 of the TEAD-binding peptide, the second cysteine amino acid residue is positioned at residue 12 of the TEAD-binding peptide, the third cysteine amino acid residue is positioned at residue 19 of the TEAD-binding peptide, the fourth cysteine amino acid residue is positioned at residue 20 of the TEAD-binding peptide, the fifth cysteine amino acid residue is positioned at residue 36 of the TEAD-binding peptide, and the sixth cysteine amino acid residue is positioned at residue 39 of the TEAD-binding peptide.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant invention is drawn to peptide of SEQ ID NO 217, but are also inclusive of the necessary cysteine residues included in the claim language.  Those positions of the cysteine residues placed create the instant novelty There is no prior art on the claimed invention.  Prior art applied can be found in the office action mailed 11/12/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 162, 165-171, 174-187, 189-193, 195-199, and 201-207 are allowed.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654

/THOMAS S HEARD/Primary Examiner, Art Unit 1654